           Case 2:05-cr-00240-GEB-DB Document 753 Filed 07/30/19 Page 1 of 1

                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA




                                                  JUDGMENT ON MOTION UNDER 28 USC
                                                               2255
USA,


                    v.                                 CASE NO: 2:05−CR−00240−GEB−DB

                                                        CASE NO: 2:14−CV−1073 GEB DB
HAMID HAYAT, ET AL.,




       Decision by the Court:
       The issues have been tried or heard in this case and IT IS ORDERED AND ADJUDGED

         THAT JUDGMENT IS HEREBY ENTERED IN ACCORDANCE WITH THE
         COURT'S ORDER OF 7/30/2019




                                                  Marianne Matherly
                                                  Clerk of Court


   ENTERED: July 30, 2019


                                   by: /s/ L. Reader
                                                        Deputy Clerk
